DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/14/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11, and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 8 recite “the grid template including at least one ferrous metal capable of generating eddy current in the presence of an electromagnetic field” and “the grid template has an electromagnetic- compatible material composition for minimizing any distortion”. The recited subject matter of “the grid template including at least one ferrous metal” is not sufficiently described in the application as filed. Paragraph [0013] discloses “Specifically, an EM-non-compatible stepper as known in the art has a material composition consisting of ferromagnetic metals or non-ferrous metals capable of generating eddy currents in the presence of the EM field (e.g., aluminum). By comparison, an EM-compatible stepper of the present invention has a material composition consisting of high-strength, non-EM-distorting biomedically compliant materials including, but not limited to, plastics and non-ferrous metals incapable of generating eddy currents in the presence of the EM field or capable of generating negligible eddy currents in the presence of the EM field”. The specification discloses the prior art devices comprise ferromagnetic metals and that the device of the present invention comprises an electromagnetic- compatible material composition, but fails to disclose a device wherein the grid template simultaneously comprises a ferrous metal and an electromagnetic-compatible material composition, as recited by amended claims 1 and 8.
Response to Arguments
Applicant’s arguments, see pages 7-9, with respect to claim(s) 5 have been considered but are moot because the new ground of rejection (i.e. the rejection under 35 USC 112(a)) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bzostek (US 2014/0275987) discloses the use of non-conductive or non-ferromagnetic materials in order to reduce the formation of eddy current distortion in the presence of an EM field (Paragraph [0061]). Bzostek further discloses additional elements of the device may be made of a conductive metal which causes eddy currents in a EM field (Paragraph [0057]). However, there is no teaching or motivation found in the prior art to simultaneously form a single element of the tool stepper out of a ferrous metal and an electromagnetic- compatible material composition for minimizing any distortion (i.e. plastic or non-ferrous metal), as required by the claim as written.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771